DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the restriction election filed September 6, 2022. 
Group I was elected without traverse.
Claims 1-4 and 10-12 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2018-061643, filed on March 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022; June 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4 and 10-12) in the reply filed on September 6, 2022 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A searcher, first searcher, second searcher in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support in the specification: [0020].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US-20090019057, IDS).
Regarding Claim 1, Hayashi discloses:
A map providing device (FIG. 1, mobile host 2) that provides map data describing a map of roads on which a vehicle travels, (“The mobile host 2 stores the map data. The mobile host 2 includes navigation functions for using the stored map data. In this embodiment, the mobile host 2 presents road information, shop information, etc. to the user in response to each user's request.” [0041]) the map providing device comprising:
a storage unit (FIG. 1, database 26) that stores the map data; (“The database 26 also stores necessary map data for the navigation functions.” [0054])
a communicator (FIG. 1, communication device 25) that receives update data (“The communication device 13 sends/receives data to/from the mobile host 2 through the wireless communication network 3.’ [0044]) describing road information of an update target portion that is an update target in the map data stored in the storage unit;
a searcher that searches for the update target portion included in the map data; and (FIG. 1, database update controller 28- see also [0056]-[0058] which describes how the database update controller and it’s components operate. Including responding to a user’s requests (i.e. update request- see examples of update requests in [0091]).)
a processor (FIG. 1, processor 21) that reflects, on the map data, the update data corresponding to the update target portion obtained through the search by the searcher, (FIG. 4, S208- see also FIG. 22-24 which show displaying/updating map data obtained from the user’s search request) wherein the searcher further includes:
a first searcher that searches for the update target portion included in a planned travel route on which the vehicle is scheduled to travel; and (“If updating "along route" is selected in response to the update request, the update request includes a route and a route width.” [0091])
a second searcher that searches for the update target portion from an end point of the planned travel route as a starting point of search. (“The update request includes the destination and the radius of the circular region when updating "near destination" is selected in response to the update request.” [0091])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US-20090019057, IDS) in view of Suzuki (JP-2014215205).
Regarding Claim 3, Hayashi does not explicitly disclose wherein the map data is described by coordinates divided into meshes, and searching for the update target portion by tracing portions of the meshes where a road is described, from an end point of the planned travel route as a starting point of the search. However, Suzuki discloses:
wherein the map data is described by coordinates divided into meshes, and the second searcher searches for the update target portion by tracing portions of the meshes where a road is described, from an end point of the planned travel route as a starting point of search. (Fifth example- “Data is set, for example, by a predetermined route search method (step S40). In this route data, departure location data indicating the location of the departure location as the route, destination data indicating the location of the destination as the route, and the location of a guide location to be passed to the destination, etc.” [0096]-[0105])
Suzuki discloses using targets (guide places) to assist in generating updates for navigational routes. Guide places can include departure location, destination location, etc. The guide places of Suzuki are equivalent in that they are used in a similar fashion as the meshes described in the instant application in that they are both used to aid in the search for map update data. 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hayashi to include the teachings of Suzuki in order to provide more convenient and reliable guidance, as taught by Suzuki [0003].
Regarding Claim 4, Hayashi does not explicitly disclose wherein the map data is described by coordinates divided into meshes, and searching for the update target portion existing in meshes including the planed travel route and in meshes adjacent to meshes including the planned travel route. However, Suzuki discloses:
wherein the map data is described by coordinates divided into meshes, and the first searcher searches for the update target portion existing in meshes including the planned travel route, and also searches for the update target portion existing in meshes adjacent to meshes including the planned travel route. (Fifth example- “Here, in the map data update process according to the fifth embodiment described above, as a result, there are many cases in which data of facilities serving as each target (guide place) in guidance using a route is updated, but other than this. For example, on the basis of the type of facility serving as a guide, it is determined whether or not the map data SD concerning another facility within a certain geographical range from the route or its destination (see step S56 in FIG. 9). And its update may be performed. More specifically, for example, with regard to recommended tourist facilities (spots), evacuation facilities, etc., it may be determined whether or not the map data SD corresponding thereto is updated. In addition, the certain geographical range in this case may be configured to be changed based on the type of the other facility or the like.” [0096]-[0105])
As previously analyzed in claim 3, Suzuki discloses using targets (guide places) to assist in generating updates for navigational routes. Suzuki further discloses using the guide places to search within a certain geographical range. For example, Suzuki may search the guide place including the route (i.e. meshing including the planned travel route) and search within a certain geographical range from this route (i.e. meshes adjacent to meshes including the planned travel route).
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hayashi to include the teachings of Suzuki in order to provide more convenient and reliable guidance, as taught by Suzuki [0003].
Regarding Claim 10, Hayashi does not explicitly disclose the searcher obtaining planned travel route information from a car navigation system mounted in the vehicle. However, Suzuki discloses:
wherein the searcher obtains the planned travel route from a car navigation system mounted in the vehicle. (“That is, as shown in FIG. 9, in the map data update process according to the fifth embodiment, the processing unit 8 of the navigation device S shows a route indicating a route for guiding the movement of the movable body on which the navigation device S is mounted.” [0098])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hayashi to include the teachings of Suzuki in order to provide more convenient and reliable guidance in a vehicle, as taught by Suzuki [0003].
Regarding Claim 12, Hayashi does not explicitly disclose the searcher repeatedly performing the search while power is supplied to the map providing device. However, Suzuki discloses:
wherein the searcher repeatedly performs the search while power is supplied to the map providing device. (“On the other hand, in the map data update process according to the fifth embodiment, the processing unit 11 of the server device SV receives, for example, the above described guide data from any navigation device S when the power as the server device SV is turned on. It is monitored whether or not it has been made (step S45). In the monitoring of step S45, when the guidance place data and the like are not received from any navigation device S (step S45; NO), the processing unit 11 continues the monitoring of the reception of the guidance place data and the like.” [0100] and also “On the other hand, if it is determined in step S11 that the map data SD needs to be updated (step S11; YES), the processing unit 11 corresponds to the guide data in the feature data SD to be updated. The update data including the guide location data of VD is generated and transmitted to the navigation device S that has transmitted the guide location data and the like (step S12).” [102])
Suzuki discloses the navigation device gathering map data from the server device so long as the navigation device is turned on and repeatedly checking to determine if the map needs to be updated. If that determination is met, update data is generated (i.e. a search is performed).
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hayashi to include the teachings of Suzuki in order to provide more convenient and reliable guidance in a vehicle, as taught by Suzuki [0003].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US-20090019057, IDS) in view of Nomura (US-20060173614, IDS).
Regarding Claim 11, Hayashi does not explicitly disclose the map providing device further including an interface that receives an instruction input that specifies a range to search for the update target portion, the searcher then searches for the update target portion existing in a range specified by the instruction input. However, Nomura discloses:
wherein the map providing device further includes an interface that receives an instruction input that specifies a range to search for the update target portion, the searcher searches for the update target portion existing in a range specified by the instruction input. (“A navigation method for providing navigation by using map data, according to the present invention, comprises: displaying a menu with which a user specifies an area of a map over which map data are to be updated, the menu containing a map-based option for area specification and a route-based option for area specification; obtaining update data along a route if the route-based option is selected from the options in the menu on display; and executing processing by using the obtained update data.” [0009])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Hayashi to include the teachings of Nomura in order to update map data with high efficiency, as taught by Nomura [0008].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664